DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Amendments to the Drawings were received on 04/18/2022. The amended drawings are accepted and the objection to the drawings cited in the last office action (mailed 02/17/2022) is withdrawn.

Response after Ex Parte Quayle Action
Applicant’s Response after Ex Parte Quayle Action filed on 04/18/2022, has been fully considered and are persuasive. The objections of the drawings has been withdrawn based on the Amendments of the Drawings received on 04/18/2022.
	As was indicated in the last office action (mailed 02/17/2022), Applicant's Claim Amendment and Remarks (filed on 12/02/2021) amending claims 4 and 17 are persuasive to resolve the indefiniteness for failing to particularly point out and distinctly claim the subject matter requirements in the claims by crossing-out the "preset threshold" indefinite relative term. Amended claims 4 and 17 are precise, clear, correct, and unambiguous to particularly point out and distinctly claim the subject matter requirements, as require by MPEP § 2171. The 112(b) rejection of claims 4 and 17 that were cited in the office action (mailed 09/02/2021) are withdrawn.

As was indicated in the last office action (mailed 02/17/2022), Applicant’s Amendments and Remarks (filed 12/02/2021) with respect to amended independent claim 1 has been fully considered and is persuasive due to further define the structural limitation of the “converter with a first controller of the first printed circuit and the second controller of the second printed circuit” with the following limitations:
“Where the second controller comprises a control circuit for controlling the first controller”.

The 103 rejection of claim 1 and the rejection and objection of the claims dependent on claim 1 that was cited in the last office action (mailed 09/02/2021) has been withdrawn. 

As was indicated in the last office action (mailed 02/17/2022), Applicant’s Amendments and Remarks (filed 12/02/2021) with respect to amended independent claim 5 has been fully considered and is persuasive due to further define the structural limitation of the “converter of a power conversion module with a first controller of the first printed circuit and the second controller of the second printed circuit” with the following limitations:
“Where the second controller comprises a control circuit for controlling the first controller”.

The 103 rejection of claim 5 and the rejection and objection of the claims dependent on claim 5 that was cited in the last office action (mailed 09/02/2021) has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a converter including a printed circuit board, comprising: …wherein the second controller comprises a control circuit for controlling the first controller, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-4 are allowed.
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a power conversion module comprising a converter, wherein the converter comprises: …wherein the second controller comprises a control circuit for controlling the first controller, as recited in combination in independent claim 5. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 5, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 6-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847